DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Andrew Wilford on 8 July 2021.

The application has been amended as follows: 

	Claim 1, at line 6:	a pair of electrolytically insulating coaxial rings 

Claim 2.		The converter according to claim 1, wherein the channels of the supply structure include primary channels that extend axially to the cell through the rings.  

Claim 3.		The converter according to claim 2, wherein the channels of the supply structure include secondary channels that extend on a radial plane transverse to the axis of the cell through the rings, the secondary channels connecting the cell to the primary channels.  

Claim 15.	The converter according to claim 1, wherein there are a plurality of the electrochemically active , planar cells a respective pair of the coaxial rings forming a support frame, with all of the rings being stacked concentrically on one another.  

Claim 16.	The converter according to claim 1, wherein the rings are axially compressed mechanically by tie rods that extend axially parallel through the rings in order to seal the cell and the supply structure.  

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The primary reason for the indication of allowance is the inclusion of the claim limitations wherein each of the two rings surrounding the cell have radially extending passages as claimed directly extending between the cell compartments and a pressurizable chamber for direct fluid communication there between.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CIEL P Contreras whose telephone number is (571)270-7946.  The examiner can normally be reached on M-F 9 AM to 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CIEL P Contreras/Primary Examiner, Art Unit 1794